ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                        )
                                     )
Afghan Builders Consortium           )             ASBCA Nos. 59347, 59348, 59349, 59350
                                     )
Under Contract Nos. W917PM-07-D-0009 )
                    W5J9JE-12-C-0119 )
                    W5J9JE-12-C-0091 )
                    W5J9JE-12-C-0132 )

APPEARANCE FOR THE APPELLANT:                      Mr. Taj Mohammad
                                                    President

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Pietro 0. Mistretta, Esq.
                                                   James D. Stephens, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Middle East
                                                    Winchester, VA

                               ORDER OF DISMISSAL

       The disputes have been settled. The appeals are dismissed with prejudice.

       Dated: 17 April 2015

                                                ~~-
                                                MARK N. STEMPLER
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59347, 59348, 59349, 59350, Appeals
of Afghan Builders Consortium, rendered in conformance with the Board's Charter.

       Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals